Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-15 are pending
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 6is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “up to about 2.5 MPa” has been rendered indefinite by use of the term “about” as it is unclear what extent that range can extend past 2.5 but still read on “up to about 2.5” i.e. could 3 MPa read on about 2.5 MPa.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 8-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gil (U.S. 2002/0053440) in view of Stilwell (U.S. 2017/0328799).
With respect to claims 1 and 11, Gil discloses a sprinkler bulb (figures 11, 12, and 18 as well as the abstract) and a noted method (being reflective of the structure) comprising a sealed frangible housing (200), and a circuit device (figure 12 and 18, the circuit device being the circuit as shown in figure 18 and having 129 shown in figure 12) within the housing (as 120 is within the housing), wherein the circuit device comprises a capacitor (50 and 44) arranged to be used as a sensor (being a temperature and a current sensing capacitor), but fails to disclose the sensor is a pressure sensor. 
Stilwell, abstract, discloses using both pressure and temperature sensors to determine of a fluid in a vessel to determine the sensed materials value versus a stored value and to determine rapidly changing temperatures/pressures. Paragraph 0002 further discloses such intelligent gauge assemblies allows for such rapid changes within a vessel and paragraph 0033 discloses such pressure sensors being capacitive-type pressure sensors. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to either replace the sensor of Gil with a pressure sensor or have both pressure and temperature sensing done to a fluid in a vessel such as disclosed by Stilwell ta have an intelligent gauge assembly that allows for reading/sensing rapid changes inside a vessel allowing such changing pressure/fluid to be more accurately sensed by reading the fluid temperature and pressure inside the vessel. 
With respect to claim 2 and 12, Gil as modified discloses the circuit device (120) is arranged to detect a change in a capacitance of the capacitor (being capacitive-type pressure sensors, i.e. capacitive sensors that sense the change in their capacitance).  Noting the sensed change is reflective of the pressure as is required in claim 12. 
With respect to claims 4 and 13, Gil as modified discloses the capacitor (150) is a first capacitor, but fails to disclose wherein the circuit device (120) comprises a wireless unit (160) for wirelessly receiving power and/or signals from outside the housing (110), and wherein the wireless unit (160) comprises a second capacitor (162). Stilwell discloses wireless communication, paragraphs 0008, 0027, and 0032 allowing for the device to be in wireless communication between the sensors and controls allows for a wireless display. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wireless teaching of Stilwell into the structure of Gil to allow for wireless monitoring and communication of the device. With respect to having a second capacitor it has been known in the art to duplicate sensors (to either have a backup to read data which is known in the art and to have another sensor to compare data to as well), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI-B). Noting both Gil and Stilwell use a set pressure/temperature that the sensor then reads against, it is obvious to either double the sensor reading the data or to have a sensor which has a baseline pressure that the sensor sensing fluid pressure is then compared against (the second being ideal for when pressure chance, such as utilizing the same system at different elevations where the baseline for one system might be different then another). 
With respect to claim 5, Gil as modified in claim 4 further discloses a change in a capacitance of the first capacitor with pressure is greater than a change in a capacitance of the second capacitor with pressure (as disclosed in the second example of duplicating the sensors, having one sensor acting as a baseline and another acting to send change which it is then compared to is well known, and the sensor which is meant to sense the change would have the greater change in capacitance as it would be sensing the change of the fluid in the vessel, whereas the other sensor is replacing the baseline sensed data and would not fluctuate).  
With respect to claim 8, Gil as modified discloses the capacitor is arranged to be used to measure pressure, but fails to specify the measured pressure is up to about 2.5 MPa.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the range of 0 to about 2.5 MPa as the measured pressure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involve sonly routine skill in the art. MPEP 2144.05 (II-A). Please note applicant has not disclosed any specific criticality, but merely the range is a workable/optimum range for the pressure senses in the bulb. 
With respect to claim 9, Gil as modified discloses the bulb is arranged to prevent release of a suppressant unless it breaks (paragraph 0005).   
With respect to claims 10 and 15, Gil as modified discloses a sprinkler system comprising a sprinkler bulb as claimed in claim 1/11 (see rejection of claims 1 and 11), comprising a system controller (Controller C) arranged to cause the circuit device of the sprinkler bulb to heat fluid (abstract) in the bulb, to measure the pressure of fluid (as disclosed by Stilwell) within the bulb using the capacitor (disclosed by Stilwell), and to determine that the bulb is in working condition if the measured pressure reaches a predetermined threshold and to determine that the bulb is not in working condition if the measured pressure does not reach the predetermined threshold (as disclosed by Stilwell, to determine the correct raising of the fluid in a vessel).  
Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gil and Stilwell as applied to claim 1 above, and further in view of Hegner (U.S. 5,050,035).
With respect to claims 3 and 7, Gil as modified discloses the use of a capacitor, but fails to disclose the capacitor (150) comprises a plurality of conductive layers (310) separated by a predetermined distance (320), and wherein the capacitor (150) is arranged to deform under pressure so that the predetermined distance (320) changes, or disclosing a simple capacitor.
Hegner, column 2 rows 7-24, discloses á capacity with multiple conductive layers separated by a distance and the pressure is the sensed movement. Deformation of that distance being changed is then noted reflective of the pressure change by the pressure sensors.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the capacitor structure of Hegner in Gil as modified, as such capacitor sensors are known to effectively measure pressure and be an extremely rugged and insensitive to thermal shocks (Hegner column 1 rows 10-20). With respect to claim 7 the capacitor sensor disclosed by Hegner and made obvious is a simple capacitor. 
Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claim language of 6 and 14 (as they depending from 1 and 4 as well as 13 and 11) fails to disclose the surface area comparison between the first and the second capacitor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752